Citation Nr: 1235793	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to evaluations in excess of 30 percent for avascular necrosis of the bilateral femoral heads for the time period prior to December 18, 2008. 

2.  Entitlement to evaluations in excess of 40 percent for avascular necrosis of the bilateral femoral heads for the time period since December 18, 2008. 

3.  Entitlement to an evaluation in excess of 40 percent for excessive lordosis with pain and limitation of motion of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.

In July 2008 and November 2010, the Board remanded these matters to RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that further development on the matters of entitlement to evaluations in excess of 30 percent for avascular necrosis of the bilateral femoral heads prior to December 18, 2008, entitlement to evaluations in excess of 40 percent for avascular necrosis of the bilateral femoral heads since December 18, 2008, and entitlement to an evaluation in excess of 40 percent for excessive lordosis with pain and limitation of motion of the lumbar spine is warranted.

As an initial matter, the record reflects that the Veteran has received medical treatment for his service-connected disabilities from the VA Medical Center in Columbia, South Carolina.  However, the claims file only includes records from that facility dated up to November 2006.  In the September 2012 brief, the Veteran's representative indicated that the Board should consider whether all of the Veteran's VA treatment records had been associated with the file.  While the record does not show any affirmative evidence that the Veteran is currently receiving any VA treatment, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the AMC should obtain and associate with the claims file all outstanding VA records.

The Board further notes that the Veteran last had VA joints and spine examinations in December 2008 to evaluate his service-connected bilateral hip and lumbar spine disabilities.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, as these matters are already being sent back for additional development and the most recent VA examination reports are nearly four years old, the AMC should arrange for the Veteran to undergo VA examinations at an appropriate VA medical facility to determine the severity of his service-connected bilateral hip and lumbar spine disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his service-connected bilateral hip and lumbar spine disabilities since November 2004.  Of particular interest are any outstanding VA inpatient or outpatient treatment records of the Veteran's service-connected bilateral hips and lumbar spine disabilities from the Columbia VAMC for the period from November 2006 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA joints examination (specifically a Hip and Thigh Disability Benefits Questionnaire) to determine the severity of his service-connected avascular necrosis of the bilateral femoral heads.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's bilateral avascular necrosis of the bilateral femoral heads, including specific discussion on whether ankylosis, flail joint, or impairment of the femur are shown in either hip.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the Veteran is to be scheduled for a VA spine examination (specifically a Back (Thoracolumbar Spine) Disability Benefits Questionnaire) to determine the severity of his service-connected excessive lordosis with pain and limitation of motion of the lumbar spine.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's lumbar spine, including specific discussion on whether unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine is shown.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the April 2012 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

